Case: 10-50627     Document: 00511581378         Page: 1     Date Filed: 08/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 24, 2011
                                     No. 10-50627
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CHARLES D. ADAMS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:07-CR-222-2


Before BENAVIDES, STEWART and CLEMENT, Circuit Judges.
PER CURIAM:*
        Charles D. Adams appeals his conviction for aggravated identity theft for
which he was sentence to 24 months in prison. He first argues that the evidence
was insufficient to support the jury’s verdict.
        Adams properly preserved his challenge to the sufficiency of the evidence
by moving for a judgment of acquittal at the close of the Government’s case and




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50627         Document: 00511581378           Page: 2     Date Filed: 08/24/2011

                                          No. 10-50627

by renewing his motion within 14 days of the guilty verdict. See FED. R. CRIM.
P. 29(a), (c).      Accordingly, our review of the sufficiency issue is de novo.
See United States v. Percel, 553 F.3d 903, 910 (5th Cir. 2008).
      We will uphold the jury’s verdict if a reasonable trier of fact could conclude
from the evidence that the elements of the offense were established beyond a
reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Percel, 553 F.3d
at 910. We do “not weigh evidence or assess the credibility of witnesses, and the
jury is free to choose among reasonable constructions of the evidence.” United
States v. Ramos-Cardenas, 524 F.3d 600, 605 (5th Cir. 2008).
      To establish aggravated identity theft, the Government must show that
the defendant (1) knowingly possessed or used (2) the “means of identification”
of another person (3) without lawful authority (4) during and in relation to the
commission of bank fraud. 18 U.S.C. § 1028A(a)(1); United States v. Stephens,
571 F.3d 401, 404-05 (5th Cir. 2009).                 In order to convict a defendant of
aggravated identity theft pursuant to § 1028A, the Government must prove that
the defendant knew that the means of identification he unlawfully possessed
actually belonged to another person. Flores-Figueroa v. United States, 129 S. Ct.
1886, 1894 (2009). Bank fraud requires that the Government “demonstrate that
the defendant placed the financial institution at risk of civil liability or financial
loss . . . .” United States v. Morganfield, 501 F.3d 453, 464-67 (5th Cir. 2007).
      Adams avers that the Government failed to show that he knowingly
possess and used the identity of another to commit bank fraud. The evidence
was sufficient to prove beyond a reasonable doubt that Adams was part of a
scheme to defraud Eaglemark Savings Bank when he and others used the means
of identification of another person, the name of C.V.,1 to obtain credit from the
bank to unlawfully purchase a motorcycle. See Stephens, 571 F.3d at 404-05.
The evidence showed that Adams knowingly presented a false insurance card in


      1
          To protect his identity, the victim in this case will be referred to by his initials.

                                                 2
   Case: 10-50627    Document: 00511581378      Page: 3   Date Filed: 08/24/2011

                                  No. 10-50627

C.V.’s name to Harley Davidson salesperson Garrison Bennett. Bennett testified
that Adams provided him with the false insurance card so that Bennett could
secure a loan for Adams to purchase the motorcycle using the identity of C.V.
Adams’s acts of obtaining and transferring the insurance card furthered the
criminal venture and was necessary to its successful completion.
      Adams avers next that the district court violated the Confrontation Clause
by allowing the introduction of a written statement from a purportedly
unavailable witness. However, we have held that counsel in a criminal case may
waive his client’s Sixth Amendment right of confrontation by stipulating to the
admission of evidence, “so long as the defendant does not dissent from his
attorney’s decision, and so long as it can be said that the attorney’s decision was
a legitimate trial tactic or part of a prudent trial strategy.” United States v.
Stephens, 609 F.2d 230, 232-33 (5th Cir. 1980). A claim that is waived is
“entirely unreviewable, unlike forfeited errors, which are reviewable for plain
error.” See United States v. Musquiz, 45 F.3d 927, 931 (5th Cir. 1995).
      Adams was made aware of the issues surrounding the witness’s
availability, and he participated in his attorney’s decision to admit her written
statement in lieu of her in-court testimony. Adams provides no evidence that his
decision was not voluntary or that he did not agree with counsel’s decision.
Moreover, electing not to have the witness testify, especially while heavily
medicated and suffering from a mental illness, constituted a legitimate trial
strategy. The evidence demonstrates that Adams waived his right to confront
the witness, and the issue is unreviewable. See Stephens, 609 F.2d at 232-33;
Musquiz, 45 F.3d 927, 931 (5th Cir. 1995). Given the foregoing, the judgment of
the district court should be affirmed.
      AFFIRMED.




                                         3